      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MICHAEL RODRIGUEZ AND                             §
BERTHA RODRIGUEZ,                                 §
                                                  §     Civil Action No..:
                        Plaintiffs,               §
                                                  §     Division:
V.                                                §
                                                  §     Judge:
AMERICAN SECURITY                                 §
INSURANCECOMPANY,                                 §     Magistrate Judge:
                                                  §
                        Defendant.                §

                                          COMPLAINT

         NOW INTO COURT, come Michael Rodriguez and Bertha Rodriguez (“Mr. and

Mrs. Rodriguez”), appearing herein through undersigned counsel, who file this Complaint against

Defendant, American Security Insurance Company (“American Security”) on the grounds set forth

below:

                                             PARTIES

                                                 1.

         Mr. and Mrs. Rodriguez are persons of the full age of majority and are domiciled in Harris

County, Texas, and at all times relevant were the owners of property located in this judicial district

at municipal address 12714 Cooperstown Drive, Houston Texas 77089 (the “Property”).

                                                 2.

         American Security is a foreign insurance company authorized to and presently doing

business in the state of Texas, incorporated in the State of Delaware, and having its principal place

of business in the State of Florida, maintaining its main administrative offices of the Company at

11222 Quail Roost Drive, Miami, Florida 33157.



                                                  1
       Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 2 of 9



                                  JURISDICTION AND VENUE

                                                   3.

        This action arises out of American Security’s denial of Mr. and Mrs. Rodriguez’s complete

flood insurance claim made under policy number FLR07551450292 (the “Policy”).

                                                   4.

        This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1332 due to the

complete diversity of the parties, and that the amount in controversy exceeds the jurisdictional

threshold of $75,000.00, exclusive of interest and cost.

                                                   5.

        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part of

the events giving rise to the claim occurred in this judicial district.

                                   FACTUAL BACKGROUND

                                                   6.

        In late-August 2017, long-duration flooding (the “Flood”) devastated large segments of

Harris County, including causing physical damages to Mr. and Mrs. Rodriguez’s Property which

is located at municipal address 12714 Cooperstown Drive, Houston Texas 77089.

                                                   7.

        Mr. and Mrs. Rodriguez maintained a flood insurance policy (the “Policy”) issued by

American Security on the Property. Mr. and Mrs. Rodriguez paid all premiums when due and the

Policy issued by American Security, was in full force and effect at the time of the Flood.




                                                   2
      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 3 of 9



                                                8.

       On the date of the loss, the Flood damaged Mr. and Mrs. Rodriguez’s Property and personal

property located therein. Complying with their insurance policy provisions, Mr. and Mrs.

Rodriguez timely reported these losses to American Security.

                                                9.

       American Security hired and sent an adjuster to Mr. and Mrs. Rodriguez’s Property, and

that adjuster, together with American Security’s approval, prepared a damage estimate that failed

to comply with the provisions of the Policy, American Security’s general company claims handling

standards, procedures, and claims manuals.

                                               10.

       Ultimately, Mr. and Mrs. Rodriguez realized that numerous covered items had been

omitted or underpaid by American Security.

                                               11.

       Because American Security’s payments failed to adequately compensate Mr. and Mrs.

Rodriguez for all covered losses, Mr. and Mrs. Rodriguez retained independent experts to evaluate

the extent of the flood loss caused by and from flood.

                                               12.

       The independent experts found conclusive evidence that the Flood critically damaged Mr.

and Mrs. Rodriguez’s covered property in an amount and scope far greater than was was found by

American Security’s adjuster.




                                                3
      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 4 of 9



                                                 13.

       These covered damages were thoroughly documented and the supporting documentation,

including a room-by-room, line-by-line unit cost damage estimate, was submitted to American

Security for review.

                                                 14.

       Despite receipt of documentation evidencing American Security’s substantial

underpayment, American Security chooses to unfairly and improperly persist in denying these

claims, which are due under the Policy.

                                                 15.

       Mr. and Mrs. Rodriguez complied with all conditions precedent prior to the filing of this

lawsuit.

                                      CAUSES OF ACTION

                                                 16.

       American Security’s conduct gives rise to the following causes of action:

       a.      Breach of Contract

                                                 17.

       Mr. and Mrs. Rodriguez repeat, reiterate, and re-allege each and every allegation set forth

in the paragraphs above as if fully set forth herein.

                                                 18.

       Mr. and Mrs. Rodriguez and American Security entered into an insurance contract when

Mr. and Mrs. Rodriguez purchased and American Security issued the Policy.




                                                  4
      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 5 of 9



                                                19.

       The Policy, at all times relevant and material to this case, provided flood insurance

coverage to Mr. and Mrs. Rodriguez for, among other things, physical damage to the Property by

and from flood.

                                                20.

       Mr. and Mrs. Rodriguez fully performed under the contract by paying all premiums when

due, satisfying all Policy requirements, and cooperating with American Security during the flood

insurance claim at issue in this lawsuit. Mr. and Mrs. Rodriguez complied with all conditions

precedent to recovery by paying all Policy premiums when due, timely notifying American

Security of the covered loss, and by providing satisfactory proof of loss.

                                                21.

       This is an action for damages as a result of American Security’s breach of the Policy.

                                                22.

       American Security materially breached the insurance contract when it wrongly failed to

pay Mr. and Mrs. Rodriguez the remaining amount due for damages directly caused to the Property

by or from Flood. American Security also breached the insurance contract by failing to perform

the obligations it owed under the Policy.

                                                23.

       By its various breached of contract, including its failure to pay Mr. and Mrs. Rodriguez for

their covered losses, American Security is liable to and owes Mr. and Mrs. Rodriguez for the actual

damages sustained as a foreseeable and direct result of the breach, and all costs associated with

repairing and/or replacing the covered property in accordance with the Policy, together with




                                                 5
      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 6 of 9



interest and all other damages Mr. and Mrs. Rodriguez may prove as allowed by law, including

any and all extra-contractual damages allowed by law.

       b.      Violations of the Texas Insurance Code

                                                 24.

       Mr. and Mrs. Rodriguez repeat, reiterate, and re-allege each and every allegation set forth

in the paragraphs above as if fully set forth herein.

                                                 25.

       Tex. Ins. Code § 541 prohibits American Security from engaging in unfair settlement

practices with respect to a claim by an insured or beneficiary.

                                                 26.

       American Security knowingly violated Tex. Ins. Code § 541.060 by:

       (a) misrepresenting the extent of flood damage covered under the Policy;

       (b) failing to attempt in to effectuate a prompt, fair, and equitable settlement of Mr. and

       Mrs. Rodriguez’s claim;

       (c) failing to promptly provide Mr. and Mrs. Rodriguez with a reasonable explanation of

       the basis in the policy for American Security’s denial of a claim or offer of a compromise

       settlement of a claim; and

       (d) failing within a reasonable time to affirm or deny coverage of a claim to a policyholder.

                                                 27.

       American Security knowingly violated Tex. Ins. Code § 541.152 by:

       (a) making a statement in a manner that would mislead a reasonably prudent person to a

       false conclusion of a material fact.

       (b) misrepresenting the true value of the covered loss.




                                                  6
      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 7 of 9



                                                 28.

       Because American Security knowingly violated the foregoing provisions of the Texas

Insurance Code, Mr. and Mrs. Rodriguez sustained actual damages in excess of Policy limits, and

are entitled to exemplary and/or treble damages under Tex. Ins. Code § 541.152.

       c.      Violations of the Texas Deceptive Trade Practices Act

                                                 29.

       Mr. and Mrs. Rodriguez repeat, reiterate, and re-allege each and every allegation set forth

in the paragraphs above as if fully set forth herein.

                                                 30.

       Tex. Bus. & Com. Code § 17.50(a)((3) prohibits American Security from making false,

misleading, or deceptive acts which are an unconscionable action or course of action.

                                                 31.

        American Security (i) accepted insurance premiums, but refused without a reasonable

basis to pay benefits due and owing, (ii) engaged in an unconscionable action or course of action

prohibited by the DTPA sec. 17.50(a)(1)(3) by American Security taking advantage of the

insured’s lack of knowledge, ability, experience, and capacity to a grossly unfair degree, (iii)

resulting in a gross disparity between the consideration paid in the transaction and the value

received.

                                                 32.

       As a result of American Security’s violations of the Texas Deceptive Trade Practices act,

Mr. and Mrs. Rodriguez are entitled to the full extent of exemplary and/or treble damages under

Tex. Bus. & Com. Code § 17.50(d).




                                                  7
       Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 8 of 9



       d.      Breach of Duty of Good Faith and Fair Dealing

                                                 33.

       Mr. and Mrs. Rodriguez repeat, reiterate, and re-allege each and every allegation set forth

in the paragraphs above as if fully set forth herein.

                                                 34.

       American Security owes Mr. and Mrs. Rodriguez a duty of good faith and fair dealing.

                                                 35.

       American Security breached its duty of good faith and fair dealing by committing the acts

described above as violations of the Texas Insurance Code and Texas Deceptive Trade Practices

Act.

                                                 36.

       Because of American Security’s breach, Mr. and Mrs. Rodriguez are entitled to recovery

for any and all actual damages sustained as a foreseeable and direct result of the breach, and all

costs associated with repairing and/or replacing the covered property in accordance with the

Policy, together with interest and all other damages Mr. and Mrs. Rodriguez may prove as allowed

by law, including any and all extra-contractual damages allowed by law.

                                       ATTORNEY’S FEES

                                                 37.

       Mr. and Mrs. Rodriguez repeat, reiterate, and re-allege each and every allegation set forth

in the paragraphs above as if fully set forth herein.




                                                  8
      Case 4:19-cv-03178 Document 1 Filed on 08/23/19 in TXSD Page 9 of 9



                                              38.

       Mr. and Mrs. Rodriguez are entitled to reasonable attorney’s fees in this case pursuant to

Tex. Civ. Prac. & Rem. Code §§ 38.001–38.003, Tex. Bus. & Com. Code § 17.50(d), and/or Tex.

Ins. Code §§ 541.152, 542.060.

                                   PRAYER FOR RELIEF

                                              39.

       WHEREFORE, Mr. and Mrs. Rodriguez respectfully request that this Court enter judgment

in Mr. and Mrs. Rodriguez’s favor for all such amounts proved at trial, for expenses, for pre-

judgment and post-judgment interest as provided by law, and for all other relief this Court may

deem just and proper.

                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.

                                            BY: /s/ Phillip N. Sanov
                                            PHILLIP N. SANOV, Tx. Bar No. 17635950
                                            Attorney-in-charge
                                            RAJAN PANDIT,            La. Bar No. 32215
                                                                     Fed. ID 1070660
                                            JOHN D. CARTER,          La. Bar No. 24334
                                                                     Fed. ID 1058771
                                            HENRY J. ROTH,           La. Bar No. 37526
                                                                     Fed. ID 3364439
                                            JESSIE B. CALLAHAN, La. Bar No. 38153
                                                                      Fed. ID 3381369

                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, TX 77056
                                            Telephone: (800) 615-3046
                                            Facsimile: (504) 313-3820
                                            Email: psanov@panditlaw.com
                                            COUNSEL FOR PLAINTIFFS




                                               9
